                                                                                     X
                                                                                     u Original                 u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Eastern District
                                                          __________  DistrictofofVirginia
                                                                                   __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 3:20sw342
           IN THE MATTER OF THE SEARCH OF                                   )
          ELECTRONIC DEVICES COLLECTED AS                                   )
      EVIDENCE LOCATED AT 1970 E. PARHAM ROAD,                              )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Eastern   District of             Virginia
(identify the person or describe the property to be searched and give its location):
  At 1970 E. Parham Road, Richmond, Virginia 23228, are the devices set forth in Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

  See Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                                         (not to exceed 14 days)
       u in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Elizabeth W. Hanes                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:           11.12.2020 3:37 p.m.                                                      /s/
                                                                                                          Judge’s signature

City and state: Richmond, VA                                                            Elizabeth W. Hanes, U.S. Magistrate Judge
                                                                                                        Printed name and title
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (page 2)

                                                                                        Return
Case No.:                                Date and time warrant executed:                                            Copy of warrant and inventory left with:
   3:20sw342                              I \ /I?" ( z c l )/ r7 00 \...v:::'                                       SA .-:> c.....\.re_ 0 -e. ~~..--....)
Inventory made in the presence of:              _
                                               _j_ "" -e_"..J   Jc...V)   (..,<.)0 .)    c,..._ lr -e.Y-"   1




                                                                                  Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:      iVB/Z,o          LC)
                                                                                        \..            J        I          Executing officer's signature

                                                                                        t (,YY-ovci f C7t'~v~e_(s/t!(_;~(I1JUv·f
                                                                                                                              Printed name and title
                                                                                                                                                               fc::;r_
